Eish, P. J.
1. Where a witness has been successfully impeached by any of tbe legal methods, that is where his unworthiness of credit has been absolutely established in the minds of the jury, he ought not to he believed, unless corroborated ; it being, of course, always a matter for the jury to determine whether a witness has been really so impeached. Smith v. State, 109 Ga. 479 ; Holston v. Southern Ry. Co., 116 Ga. 656.
2. The fact that a witness has been convicted of a crime involving moral turpitude may be considered in determining Ms credibility. Shaw v. State, 102 Ga. 660.
3. The instructions to the jury, of which complaint is made in the present case, were in substantial accordance with the rules above announced.
4. Where evidence was introduced by the State for the purpose of impeaching the witnesses who testified m behalf of the accused, it was not error for the court, in connection with the instructions on the law of impeachment of witnesses, to say to the jury that the State insisted that the witnesses for the accused had been impeached.
5. It has frequently been ruled that an exception to an entire charge will not be considered, unless the whole charge he subject to such exception. McLendon v. Frost, 57 Ga. 448, 450 (12); Anderson v. Southern Ry. Co., 107 Ga. 500 ; Newman v. Day, 108 Ga. 813.
6. It is well settled that a new trial will not he granted for newly discovered evidence which tends merely to impeach a witness.
Argued Marcli 20,
— Decided March 24, 1905.
Conviction of manslaughter. Before Judge Spence. Dougherty superior court. January 16, 1905.
Walters & Walters, for plaintiff in error.
W. E. Wooten, solicitor-general, by Arnold & Arnold, «ontra.
7. The evidence warranted the verdict, and the court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.